DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
The disclosure is objected to because of the following informalities: please insert -- now US 11,276,762, -- after “16/855,161,” in written disclosure [0001].  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1/)/102(a)(2) as being anticipated by Ohashi et al. (US 2016/0247884).
	In re claim 1, Ohashi et al., in Figs. 3-9, 14 and corresponding text, teach a method of forming a semiconductor device, the method comprising: 
*	forming a semiconductor layer structure 18/20/16/14/12 (Fig. 3); 
*	forming a gate insulating pattern 28 ([0037]) on the semiconductor layer structure 18/20/16/14/12 (Fig. 4); 
*	forming an interface material 40 ([0041]) on the gate insulating pattern 28 (i.e. the interface material 40 is on the bottom surface of the gate insulating pattern 28)(Figs. 9 and 14); and 
*   	performing an anneal operation on the interface material 40 so as to form an interface 40 comprising the interface material 40 between the gate insulating pattern 28 and the semiconductor layer structure 18/20/16/14/12 (i.e. performing the activation annealing causing fluorine to segregate into the interface material 40 to form the interface 40 comprising the interface material 40 and fluorine [0065] and [0078], wherein the interface 40 is located between the gate insulating pattern 28 and the semiconductor layer structure 18/20/16/14/12).  

	In re claim 8, Ohashi et al., in Fig. 14 and corresponding text, teach further comprising forming a trench 50 in the semiconductor layer structure 18/20/16/14/12, wherein forming the gate insulating pattern 28 on the semiconductor layer structure 18/20/16/14/12 comprises forming the gate insulating pattern 28 in the trench 50 on the semiconductor layer structure 18/20/16/14/12.  
                      
    PNG
    media_image1.png
    455
    558
    media_image1.png
    Greyscale

                    
    PNG
    media_image2.png
    566
    502
    media_image2.png
    Greyscale

                           
Allowable Subject Matter
Claims 11-24 are allowed.
Claims 2-7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the current inventio is deemed to be directed to a nonobvious improvement over the invention published in US 2016/0247884.  The improvement comprises: (a) forming the interface material on the gate electrode (claim 2); forming a protective dielectric barrier on the gate insulating pattern, wherein forming the interface material on the gate insulating pattern comprises forming the interface material on the gate insulating pattern and the protective dielectric barrier (claim 3); a junction field effect transistor (JFET) region between the first source/drain region and the second source/drain region (claim 5); performing the anneal operation diffuses the interface material along an interface between the gate insulating pattern and the semiconductor layer structure (claim 7); the interface comprises a first and second edge portions on opposite sides of a center portion, and wherein a dopant concentration of the interface decreases from the first edge portion to the center portion (claim 9); the interface comprises hydrogen (H), nitrogen (N), boron (B), phosphorous (P), lanthanum (La), strontium (Sr), and/or barium (Ba) (claim 10); forming a blocking pattern on the semiconductor layer structure; forming an interface material on the blocking pattern; and the interface comprising a first segment and second segment with a gap therebetween (claim 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Nov. 9, 2022



/HSIEN MING LEE/